                   IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF PENNSYLVANIA

STEPHEN NKANSAH                    :              CIVIL ACTION
                                   :
     v.                            :
                                   :
KLEINBARD LLC, EDWARD M.           :
DUNHAM, JR., and ERIC J. SCHREINER :              NO. 19-4472

                                       ORDER


      NOW, this 26th day of February, 2020, upon consideration of the Motion of

Defendants Kleinbard, LLC, Eric Schreiner, Esquire and Edward Dunham, Esquire to

Dismiss Plaintiff’s First Amended Complaint (Document No. 22), the plaintiff’s response,

and the defendants’ reply, it is ORDERED that the motion is GRANTED IN PART and

DENIED IN PART.

      IT IS FURTHER ORDERED as follows:

      1.     To the extent the motion seeks to dismiss Counts I and III of the Amended

Complaint, it is GRANTED.

      2.     Counts I and III of the Amended Complaint are DISMISSED.

      3.     To the extent the motion seeks to dismiss Count II of the Amended

Complaint, it is DENIED.

                           /s/ TIMOTHY J. SAVAGE J.
